Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on September 8, 2020. Claims 1-20 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 09/08/2020, 12/04/2020, 04/27/2021 and 11/15/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:

a non-transitory computer-readable medium to perform the steps of obtaining monitored messages ...; detecting base stations ...; and storing the detected gNodeB base stations in a database ...” Pertaining the storing step, it is unclear how the “gNodeB base stations” can be stored in the database. In light of this lack of clarity, said storing step will be interpreted/examined as ‘information’ of the detected gNodeB base stations as understood as henceforth. 
	Claims 2-9 are objected as they depend upon rejected independent claim 1; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claim 1.
As per claims 10-16 and 17-20, the claims commonly call for method and system having limitations mirrored method steps of claims 1-9; therefore, they are deemed unclear for the same rationales applied to the method claims 1-9 discussed above.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (U.S. 2012/0155324; hereinafter refer as ‘Janakiraman’) in view of Dasgupta et al. (U.S. 10,827,395; hereinafter ‘Dasgupta’).
	
	- In regard to claim 1, Janakiraman discloses for the non-transitory computer-readable medium having instructions stored thereon for programming a processor to perform the steps of:
obtaining monitored messages between a Mobility Management Entity ‘MME’ and a Serving Gateway ‘SGW’ in a mobile system (for example see figs. 1-2; page 1, paras 4-6);
detecting base stations based on the monitored messages (for example see fig. 2; page 4, para 44); and
storing the detected base stations in a database of known base stations in the mobile system (for example see fig. 1; page 1, para 7; claims 1 and 12; wherein the eNodeB entries in the network topology list in the monitoring system memory, e.g. internal/external memory 112, anticipating the ‘database’). Though, Janakiraman does not explicitly disclose for applying to 5G NSA system to detect gNodeB base stations. However, such limitation lacks thereof from Janakiraman reference is well known and disclosed by Dasgupta.
In an analogous art, Dasgupta discloses method and system for selecting serving gateway in a mobile network having 5G non-standalone ‘NSA’ architecture deployments (for example see figs. 3-4A-B, 8; Abstract; col. 6, lines 31-41); wherein MME 108 receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication in association with the eNodeB identifications and any other eNB information in database (for example see steps 404-406 in fig. 4A; steps 2A-B in fig. 4B; col. 6, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the Janakiraman’s method/system known for a 4G mobile system into the Dasgupta’s new 5G mobile system is a straightforward approach at 5G NSA architecture deployments as disclosed in Dasgupta: col. 1, lines 10-25.

	- Regarding claims 10 and 17, the combination of Dasgupta and Janakiraman also discloses for method and system having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in Dasgupta: fig. 8; and in the respective portions of the specification.

	- In regard to claims 2-3, 11-12 and 18, in addition to features recited in base claims (see rationales discussed above), the combination of Dasgupta and Janakiraman further discloses for identifying bearer as utilizing 4G or 5G Radio Access Technology of detected gNB/eNB (for example see Janakiraman: page 1, paras 6, 8; Dasgupta: figs. 2-3; steps 2A-B in fig. 4B; col. 5, lines 5-17; col. 6, lines 10-23).
Janakiraman lacks what Dasgupta discloses method and system for selecting serving gateway in a mobile network having 5G non-standalone ‘NSA’ architecture deployments (for example see figs. 3-4A-B, 8; Abstract; col. 6, lines 31-41); wherein MME 108 receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication in for example see steps 404-406 in fig. 4A; steps 2A-B in fig. 4B; col. 6, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the Janakiraman’s method/system known for a 4G mobile system into the Dasgupta’s new 5G mobile system is a straightforward approach at 5G NSA architecture deployments as disclosed in Dasgupta: col. 1, lines 10-25.

- Regarding claims 4, 13 and 19, in addition to features recited in base claims (see rationales discussed above), the combination of Dasgupta and Janakiraman further discloses for second Modify Bearer Request or Response message after a first Modify Bearer Request or Response message and a Create Session Request or Response message (for example see Janakiraman: steps 217-218 in fig. 2; Dasgupta: figs. 4B, 6A-B, 7A-B).
Janakiraman lacks what Dasgupta discloses method and system for selecting serving gateway in a mobile network having 5G non-standalone ‘NSA’ architecture deployments (for example see figs. 3-4A-B, 8; Abstract; col. 6, lines 31-41); wherein MME 108 receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication in association with the eNodeB identifications and any other eNB information in database (for example see steps 404-406 in fig. 4A; steps 2A-B in fig. 4B; col. 6, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the Janakiraman’s method/system known for a 4G mobile system into the Dasgupta’s new 5G mobile system is a straightforward approach at 5G NSA architecture deployments as disclosed in Dasgupta: col. 1, lines 10-25.

Dasgupta and Janakiraman further discloses for Tunnel Endpoint Identifiers ‘TEID’ between the SGW and the base stations (for example see Dasgupta: step 11 in fig. 7B; col. 11, lines 30-39).
Janakiraman lacks what Dasgupta discloses method and system for selecting serving gateway in a mobile network having 5G non-standalone ‘NSA’ architecture deployments (for example see figs. 3-4A-B, 8; Abstract; col. 6, lines 31-41); wherein MME 108 receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication in association with the eNodeB identifications and any other eNB information in database (for example see steps 404-406 in fig. 4A; steps 2A-B in fig. 4B; col. 6, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the Janakiraman’s method/system known for a 4G mobile system into the Dasgupta’s new 5G mobile system is a straightforward approach at 5G NSA architecture deployments as disclosed in Dasgupta: col. 1, lines 10-25.

- Regarding claims 7-8, in addition to features recited in base claim (see rationales discussed above), the combination of Dasgupta and Janakiraman further discloses for S11 control plane interface (for example see Janakiraman: figs. 1-2; page 1, para 6; Dasgupta: S11 interface 128 in fig. 1A; col. 4, lines 23-33; fig. 8; col. 11, lines 58-60).
Janakiraman lacks what Dasgupta discloses method and system for selecting serving gateway in a mobile network having 5G non-standalone ‘NSA’ architecture deployments (for example see figs. 3-4A-B, 8; Abstract; col. 6, lines 31-41); wherein MME 108 receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the Janakiraman’s method/system known for a 4G mobile system into the Dasgupta’s new 5G mobile system is a straightforward approach at 5G NSA architecture deployments as disclosed in Dasgupta: col. 1, lines 10-25.

- In regard to claims 9 and 16, in addition to features recited in base claims (see rationales discussed above), the combination of Dasgupta and Janakiraman further discloses for providing the database of known gNodeB base stations to a monitoring system (for example see Janakiraman: fig. 1; page 1, para 7; claims 1 and 12; wherein the eNodeB entries in the network topology list in the monitoring system memory, e.g. internal/external memory 112, anticipating the ‘database’; Dasgupta: steps 404-406 in fig. 4A; steps 2A-B in fig. 4B; col. 6, lines 55-67).
Janakiraman lacks what Dasgupta discloses method and system for selecting serving gateway in a mobile network having 5G non-standalone ‘NSA’ architecture deployments (for example see figs. 3-4A-B, 8; Abstract; col. 6, lines 31-41); wherein MME 108 receives or obtains DCNR support/not support indication for 5G NSA from eNBs; and stores the indication in association with the eNodeB identifications and any other eNB information in database (for example see steps 404-406 in fig. 4A; steps 2A-B in fig. 4B; col. 6, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the Janakiraman’s method/system known for a 4G mobile system into the Dasgupta’s new 5G mobile system is a straightforward approach at 5G NSA architecture deployments as disclosed in Dasgupta: col. 1, lines 10-25.

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
8.	Claims 5, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 5, 14 and 20, including all of the limitations of the base claim and any intervening claims, both recite limitations “wherein the second Modify Bearer Request or Response message is one of i) without an eNodeB identifier and ii) with an eNodeB identifier ... indicating a new address associated with the second Modify Bearer Request or Response message is a gNodeB base station” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yau et al. (U.S. 10,785,688) and Kaki et al. (U.S. 11,146,412) are all cited to show system/devices and methods for improving the 5G management in wireless mobile networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 25, 2022